Citation Nr: 0843436	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-07 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the veteran's application to reopen a 
claim of entitlement to service connection for PTSD.  In 
August 2008, the veteran testified before the Board at a 
hearing held at the RO.

Although service connection for PTSD was denied by a June 
1998 rating decision, since that time the veteran has been 
diagnosed with a mood disorder, anxiety disorder, major 
depressive disorder, and panic disorder with agoraphobia.  
Because service connection was not previously denied for an 
acquired psychiatric disorder, the Board finds that the claim 
is more appropriately styled as captioned above.  The Board 
will thus consider the merits of the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, on a de novo basis.

At the August 2008 hearing, the veteran claimed entitlement 
to service connection for tinnitus and hypertension.  The 
Board notes that the veteran filed a notice of disagreement 
in May 2005 to a denial of those claims, and the RO issued a 
March 2006 statement of the case.  However, the record does 
not show that he filed a timely appeal as to those issues.  
As these claims have not been developed for appellate review, 
the Board refers them to the RO for appropriate action.  
Accordingly, the Board finds that service connection for an 
acquired psychiatric disorder, to include PTSD, is the only 
issue before the Board at this time.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.





REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

As an initial matter, a review of the claims file shows that 
additional VA medical records should be obtained.  An August 
2008 private medical report indicates that the veteran was 
currently receiving VA medical treatment.  As the most recent 
VA medical record is dated in April 2007, subsequent VA 
medical records should be obtained.

The veteran's service medical records were requested by VA 
from the National Personnel Records Center (NPRC).  However, 
in September 1992 the NPRC indicated that those records could 
not be located.  The Board is aware that in such a situation 
it has a heightened duty to assist a claimant in developing 
his or her claim.  This duty includes the search for 
alternate medical records, as well as a heightened obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

The veteran underwent a VA general medical examination in 
November 1992 which indicated that there was no evidence of a 
thought or affective disorder.

Post-service private treatment records include a July 1999 
psychological evaluation which indicates that the veteran had 
encephalitis at the age of six years old and was in a coma 
for a month.  He underwent a mental status examination in 
1998 and was diagnosed with generalized anxiety disorder; 
probable dysthymia; and possible personality disorder, NOS.  
He was admitted for partial hospitalization between June 1999 
and July 1999 and was diagnosed as having major depressive 
and panic disorders.  The clinical psychologist opined that 
there was a possibility that he sustained some significant 
brain damage as a result of encephalitis as a child, but that 
he may have exaggerated some of his symptoms during the 
evaluation.  He was diagnosed with chronic polysubstance 
abuse in remission, and anxiety and mood disorders, NOS.  A 
July 2004 private treatment record indicates that the 
veteran's first mental health diagnosis was made at forty-six 
years of age.  An August 2004 private psychiatric evaluation 
notes a ten-year history of anxiety with some depressive 
symptoms and reflects diagnoses of panic disorder with 
agoraphobia, rule out obsessive compulsive disorder, and a 
history of polysubstance abuse.

The veteran was afforded a VA PTSD examination in August 2006 
at which time he reported witnessing an in-service aircraft 
collision between NASA and Navy aircraft which resulted in 
the deaths of twelve crewmen.  He indicated that at times he 
thought about the aircraft collision and had not traveled in 
an airplane for the past thirty years because he thinks his 
airplane will crash.  He stated that servicemen departing for 
Iraq triggered more memories from the aircraft crash and that 
he avoided watching war-movies and war-related events.  He 
denied hypervigilance or increased startle response.  Upon 
examination, the veteran was diagnosed with panic disorder 
with agoraphobia.  The examiner opined that he had some 
symptoms of PTSD, but did not meet the complete criteria for 
a DSM-IV diagnosis of PTSD.

While the veteran has been afforded VA examinations and a VA 
examiner has opined that he does not have PTSD, no examiner 
has yet opined as to whether the veteran's other psychiatric 
disorders are related to his service.  In addition, while a 
July 1999 private psychologist's report indicates that there 
is a possibility that he had brain damage due to encephalitis 
which pre-existed his service, no examiner has yet opined as 
to whether the veteran has any psychiatric disorder that 
existed prior to service and was aggravated by his service.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, the Board finds that there are 
additional questions that remain to be addressed and that a 
remand for an additional examination and opinion is therefore 
in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records dated since April 2007.

2.  Schedule the veteran for a VA 
psychiatric examination for the purpose of 
obtaining an opinion as to whether the 
veteran has a current psychiatric disorder 
related to his service.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the July 1999 private opinion.  
The rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following opinion:

    (a)  Diagnose all current psychiatric 
disorders.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder 
pre-existed his service?

(c)  If so, is it at least as likely as 
not (50 percent or greater probability) 
that the preexisting psychiatric 
disability underwent a permanent 
increase in severity during or as a 
result of his service?  The examiner 
should state whether any permanent 
increase in the underlying pathology 
was due to normal progression of the 
disorder.


(d)  If not, is it at least as likely 
as not that any current psychiatric 
disorder was incurred in or aggravated 
by the veteran's service, including 
witnessing an in-service air collision 
accident.

2.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

